Per Curiam:

This is an appeal by the appellant-defendant based on objections and exceptions made and taken during the course of the trial. The transcript of record contains no testimony whatsoever as required by Rule 4, Section 3, and Rule 8, Section 7, of thei Rules of The Supreme Court of South Carolina. The appellant has the right to propose the record and designate its contents. The burden of proof is on the appellant to convince this Court that the lower court was in error. In order to do this he must place in the record sufficient testimony to serve as a foundation for his argument, and where, as here, the exceptions require consideration of the trial testimony, which is not included in the record, the appellant thus has not complied with the fundamental rules of this Court. There simply isn’t anything before us from which we could conclude that the lower court should be reversed. The South Carolina National Bank of Charleston v. B. H. Stepp Company, Inc., 248 S. C. 521, 151 S. E. (2d) 752; South Carolina State Highway Department v. Meredith, 241 S. C. 306, 311, 128 S. E. (2d) 179.
Appeal dismissed.